Ingraham, J. (dissenting):
I cannot agree with Mr. Justice Barrett in his conclusion, as I think . the notice of protest given to the defendant by the plaintiff was sufficient to charge the defendant. At the close of the case both parties made a motion for a direction of a verdict. There was. no request to submit any question to the jury, and the learned judge having directed a verdict for the plaintiff, it must be considered that all questions of fact as well as law were submitted to him. If, therefore, the facts would justify a verdict, the judgment should not be disturbed. The action was brought against the defendant as an indorser upon two promissory notes. These notes were dated New York, were made payable four months after date at 139 Fifth avenue, New York city", and were indorsed by the defendant, the plaintiff being a subsequent indorser. The notes Were duly presented for payment and payment was refused, and the notes were duly protested by the holder, and notice of protest was given to the plaintiff as an indorser, it being a Massachusetts corporation with its place of business in Cambridge, Massachusetts, and having no place of business in the State of New York. The plaintiff received notice of protest of the notes on the day after they were protested and at once mailed notices of protest to the defendant in care of" Stone & Kim-ball, 139 Fifth avenue, New York city, that being the office of the maker of the notes and where the same were payable. Mr. White, treasurer of the plaintiff, who had charge of its business and who received and mailed these notices of protest, testified that this address was the only address of the defendant that he knew of. He knew the defendant was in Washington at times and in New York at various times, and was abroad a great deal of the time, and that at this particular time he was staying at a place called Harts- ' *194dale with Mr. Kimball, the president of the company, the maker of the notes. ' The witness had had a conversation with the defendant in August at the office of Stone & Kimball, 139 Fifth avenue, ■ New York, just before the notes became due, when he was asked not to sue on the notes and was assured by the defendant that the notes would be paid by him, and that he “had nó cause to worry or get excited.” It is admitted that this defendant did not reside in the State of Massachusetts, had no„ office or place of business there, and it is not claimed that there was any one there with whom the plaintiff was acquainted who could have given any information to the plaintiff as to the defendant’s residence, or where notice of protest was likely to reach him.
The plaintiff being a subsequent indorser, notice of protest by it to the defendant was sufficient to charge him as indorser, and the only question presented is whether or not this plaintiff exércised reasonable diligence to discover the address of the defendant, and whether it sent the notice of protest to the defendant, according to the best information that it could obtain. It is a general rule that it Is sufficient if notice is sent to the' indorser to the place where the information received reasonably required the holder to send it. The holder is not bound or presumed to know where the indorser lives, but it is enough if the agent of the indorsee or holder make due inquiry and direct the notices to the places indb cated by the information, though wrong. This was so held in Harris v. Robinson (4 How. [U. S.] 336).
The question is, what is due diligence ? In Chapman v, Lipscombe & Powel (1 Johns. 294) the defendants, who were merchants residing at Petersburg!!, Virginia, drew the note in question at six months’ sight on Messrs. Hackley & Grisliar, by whom it was accepted, and the note was protested on October 18, 1803. The notary put two notices in the post office; one directed to the defendants at Norfolk, Virginia, and the other to New York, informing them of the protest for non-payment. The clerk testified that he made diligent inquiry after the defendants, at the banks in New York and elsewhere, and the information was that they resided at Norfolk. It was claimed that this was not sufficient; that as the holder of the note was not asked where the defendants resided and the only inquiry was made of banks, he should not have *195relied upon such information, but if he had inquired of the acceptors, the persons to whom he presented the bill for payment, he would have learned the real place of their residence. It was held, however, that this was due diligence; that" there was no evidence that the plaintiff knew that the defendants resided at Petersburgh; that he sent the notice by post to them, and another addressed to them at New York; that this was sufficient and all that should have been required of him. In Catskill Bank v. Stall (15 Wend. 367) the rule is stated by Judge Nelson as follows: “ The holders must use ordinary diligence in ascertaining the place of residence, or of business of the endorsers, and in giving notice of the dishonor of the note, either personally, or by due course of mail.” In Harris v. Robinson (supra) these cases were cited with approval, as was the statement in 3 Kent’s Commentaries, 107, “ that notice need not always be sent to the post office nearest to the indorser’s residence. It suffices, if sent to the nearest which can he ascertained on due inquiry;” and the general result of the authorities in that case is that where reasonable inquiry was made as to the residence of the' indorser and notice promptly dispatched by a proper agent in conformity with the information received, the notice was sufficient. In Daniels on Negotiable Instruments (Vol. 2, § 1116) it is said : “ In seeking the acceptor or maker to make presentment of the bill or note, due diligence would necessitate an inquiry of the indorser or other party to the instrument, when such party can be conveniently found, before dishonoring it by protest for non-payment, it being presumed from the relations of the parties that they would be likely to know the whereabouts of each other. And for the same reasons, in seeking to ascertain the whereabouts of the indorser or drawer in order to communicate notice, inquiries should be made of the maker or acceptor.” By section 1117 it is said : “ There may be exceptions to the rule, however, as for instance, when the maker or acceptor has left the state ; and it would not, we think, be necessary to pursue the inquiry of the maker, indorser, or other party, if, from previous answers of parties likely to know, the holder had received any information sufficiently reliable.” In Grafton Bank v. Cox (13 Gray, 505) it is said: “ If the maker had at the maturity of the note resided in Boston, or in the State, or at any place to which the holder would-have been bound to resort to *196demand payment of him, and there was reason to suppose that the indorser liad knowledge of such residence, the omission to inquire of him concerning it would have been a failure to use due diligence ■ and would have had the effect to discharge the indorser from his liability.” In The Farmers' Bank of Bridgeport v. Vail (21 N. Y. 485) it was held that the holder’s, agent, at the place of payment, may forward the notice to his principal in the interior, and if the latter forward it seasonably to the party to be charged he will be charged, though more time is consumed than there would have been if the agent- had sent it directly to the.party to whom the ultimate notice, was to be given. In West River Bank v. Taylor (34 N. Y. 136) it was held that there the holders’ whole duty was discharged when they duly transmitted the notice of protest to the Eliot Bank of Boston ; and that when that bank duly and seasonably transmitted the notice to the plaintiff, its immediate indorser, and the plaintiff did not. duly and seasonably, upon its receipt, transmit the same to the prior indorser, that notice of the protest was sufficient. In Requa v. Collins (51 N. Y. 147) the rule is stated as follows: “ But in- case the holder does not actually know the indorser’s place of residence, the notice may be addressed to. the place where, after diligent inquiry, he is informed and believes he resides. What is due diligence in such a case, the facts being undisputed or ascertained, is a question of law.” In all the cases in which the subject is discussed as to the duty to make inquiry, such inquiry seems to be limited to those persons residing within a reasonable distance of the person bound to give notice; and where there is an obligation to inquire of the maker, or at the place where the note is payable,, it is only where such maker or payee is accessible, oiffiias resided in the same city or State, that such inquiries are necessary. No case has been cited where it was held that a person is bound to resort to those in a foreign State or country for information as to the residence of an indorser ; and to allow such a delay as would be necessary for such inquiry would fail to accomplish the very purpose for which notice of protest is required. If a note were indorsed, by a person in New York, payable in Europe or Asia, and was there protested for non-payment and returned to the indorser in New York, with notice of protest to be served upon a prior indorser, it would be unreasonable to say *197that it would be necessary to make inquiry of the maker or at the place of payment, where such inquiry would require weeks or months before an answer would be received. I apprehend that due diligence only requires the holder of.the note to inquire among those who are accessible to him at his residence; 'and when he makes all inquiries which, from the facts within his knowledge, would tend to give him information as to the maker’s residence, and applies the information thus obtained with such information as he before had as to such residence, and sends the notice to the. place where, from such information it is likely to reach the indorser, he complies with his duty, and the indorser is bound.
In this casé the officer of the plaintiff, upon whom the duty to give notice devolved, resided at Cambridge, Massachusetts; he knew of the relations which existed between the defendant, the indorser, and the makers of the note; had had interviews with the indorser at the office of the maker, in the city of New York, where the note was payable; had no knowledge of the defendant’s residence or business address; could not inquire of the makers as to the indorser’s residence, because he was in Cambridge, Massachusetts, and they in another State; and, acting upon the knowledge acquired, he sent the notice .where it appeared that the defendant would receive it. I do not think any rule of active diligence required that he should inquire in another State for the address of the indorser. From his knowledge of the relation of the parties, he assumed that a notice sent to the indorser in care of the maker in New York would reach the indorser, and the evidence is that this is all the information that he had; and there is no evidence that there was anyone in the State of Massachusetts who could give any other or better information, or of whom he should have, in the exercise of reasonable diligence, inquired. I think that, from the information which plaintiff’s representative had, or from which, in the exercise of ordinary diligence, lie-could have obtained, the address to which he sent the notice was that best calculated to give the defendant notice of the protest.
I think the judgment should be affirmed.
O’Brien, J., concurred.
Judgment and order reversed, new trial ordered, costs to appellant to abide event.